Title: Cabinet Meeting. Opinion on Submission of Thomas Pinckney’s Letters to Congress, [24 April 1794]
From: Hamilton, Alexander,Knox, Henry
To: 



[Philadelphia, April 24, 1794]

The Secretary of state submits to the Secretaries of the treasury and war, whether the inclosed letters from Mr. Pinckney or either of them shall be sent to congress.
E. R. is of opinion, that the letter of the 28th. of Jany, and not the other ought to be sent.
April 24, 1794.
I am [of] opinion that it is not adviseable to send either. That of the 28th of January contains no new substantive matter material to the information of Congress & mere stimulants do not seem to be necessary.
A Hamilton
I do not conceive the propriety of transmitting these letters to Congress

H Knox

